    Case 3:20-cv-01800-D Document 10 Filed 09/29/20                 Page 1 of 6 PageID 86



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 GREGORY MCKENNA, Derivatively On    §
 Behalf of EXELA TECHNOLOGIES, INC., §
                                     §
        Plaintiff,                   §
                                     §
 v.                                  §
                                     §
                                       Civil Action No. 3:20-CV-1800-D
 RONALD COGBURN, INC., et al.,       §
                                     §
        Defendants, and              §
                                     §
 EXELA TECHNOLOGIES, INC.,           §
                                     §
        Nominal Defendant.           §




                                  ORDER STAYING CASE

       WHEREAS, on March 23, 2020, a securities class action lawsuit captioned Shen v. Exela

Technologies, Inc. et al., Case No. 3:20-CV-0691-D (the “Securities Class Action”), was filed in

the United States District Court for the Northern District of Texas, Dallas Division (Fitzwater, J.)

(the “Class Action Court”) alleging violations of the federal securities laws against certain

defendants and the Nominal Defendant named in this derivative action.

       WHEREAS, the Class Action Court has appointed lead plaintiffs and lead counsel in the

Securities Class Action;




                                                -1-
    Case 3:20-cv-01800-D Document 10 Filed 09/29/20                  Page 2 of 6 PageID 87



       WHEREAS, lead plaintiffs in the Securities Class Action filed an amended complaint on

August 11, 2020;

       WHEREAS, defendants in the Securities Class Action anticipate filing a motion to dismiss

in that action on or before October 12, 2020;

       WHEREAS, on July 8, 2020, Gregory McKenna filed the instant shareholder derivative

action in this Court;

       WHEREAS, there is significant overlap between the factual allegations in this action and

in the Securities Class Action; and

       WHEREAS, the parties agree that a stay of this Action pending resolution of the motions

to dismiss the Securities Class Action is appropriate because it will avoid inefficiencies and

duplicative efforts and will better preserve the resources of the Court and the parties.

       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the

parties hereto, by their undersigned counsel, subject to approval of the Court, as follows:

                        1. Defendants are deemed to have accepted service of the Complaint;

                           provided, however, that such acceptance shall not constitute a waiver of

                           any defense to the claims in this Action other than defenses based upon

                           deficient service of process.

                        2. A temporary stay of this Action pending resolution of any motions to

                           dismiss in the Securities Class Action is appropriate because it will

                           avoid inefficiencies and duplicative effort and will better preserve the

                           resources of the Court and the parties.

                        3. The proceedings in this Action shall be temporarily stayed pending the

                           entry of an order on all motions to dismiss directed at the pleadings filed




                                                -2-
Case 3:20-cv-01800-D Document 10 Filed 09/29/20              Page 3 of 6 PageID 88



                 in the Securities Class Action. The stay shall remain in effect until the

                 later of (a) the entry of an order on the pending motions to dismiss the

                 Securities Class Action or, (b) to the extent the complaint in the

                 Securities Class Action is amended, the entry of an order on any motions

                 to dismiss any such amended complaints in the Securities Class Action

                 (the “MTD Resolution Date”).

              4. Defendants are not required to respond to the complaint in this Action

                 during the pendency of the stay.

              5. During the pendency of the stay, Defendants shall promptly notify

                 Plaintiff of any related derivative actions or threatened derivative

                 actions (including Section 220 demands or litigation demands by

                 prospective derivative plaintiffs).

              6. During the pendency of the stay, Defendants shall promptly notify

                 Plaintiff if a related derivative action is not stayed for a similar or longer

                 duration. Plaintiff and Defendants each have the option to terminate the

                 stay if a related derivative action is not stayed for a similar or longer

                 duration by giving 30 days notice to opposing counsel via email.

              7. Plaintiff and his counsel shall be included in any mediation and in any

                 formal settlement talks between the parties in the Securities Class

                 Action, and in any mediation and in any formal settlement talks between

                 the parties in any related derivative actions or related threatened

                 derivative actions that involve any of the Defendants named in this

                 action.




                                       -3-
Case 3:20-cv-01800-D Document 10 Filed 09/29/20             Page 4 of 6 PageID 89



              8. During the pendency of the stay, Defendants shall promptly produce to

                 Plaintiff any documents produced, written discovery, and deposition

                 transcripts produced in the Securities Class Action, any related

                 derivative actions or in any related threatened derivative actions

                 (including to a shareholder who made a Section 220 books and records

                 demand),     subject    to    a   mutually    agreeable       confidentiality

                 agreement/protective order.

              9. The complaint in this action may be amended while the stay is pending,

                 but Defendants shall not respond to any amended complaint during the

                 pendency of the stay.

              10. The parties shall meet and confer and submit a proposed scheduling

                 order within two weeks of the date that the stay is lifted.

              11. After the stay is lifted, Defendants will not move to stay this derivative

                 action in deference to any other derivative action.

              12. Plaintiff’s and Defendants’ agreement to this stipulation shall not

                 prejudice in any respect their right to seek or oppose a further stay of

                 this Action or to move for or oppose a dismissal or stay in favor of other

                 pending lawsuits, for transfer of venue or for any other relief other than

                 the relief described in Paragraph 11 above. Plaintiffs shall not assert

                 that any delay by Defendants in pursuing a further stay or seeking

                 transfer on account of this stipulation as a basis for denying such relief

                 upon the expiration of the stay contemplated herein.




                                        -4-
    Case 3:20-cv-01800-D Document 10 Filed 09/29/20                 Page 5 of 6 PageID 90



       During the pendency of the stay, this civil action is administratively closed for statistical

purposes. Any party may move the court to reopen the case statistically for cause.




                                           -5-
Case 3:20-cv-01800-D Document 10 Filed 09/29/20        Page 6 of 6 PageID 91



  IT IS SO ORDERED this 29th day of September, 2020.


                                           SIDNEY A. FITZWATER
                                           SENIOR JUDGE




                                     -6-
